In re Portway, Edward — Other; Port-way, Jean — Other; applying for writ of certiorari and/or review, writs of mandamus, supervisory and or remedial; Parish of Jefferson, Jefferson Parish Juvenile Court, Div. “C”, No. 84-CC-128; to the Court of Appeal, Fifth Circuit, No. 88-CW-0221.
Granted. It is ordered that the district attorney amend the petition to state which sections of La.C.J.P. art. 13(14) are involved in this proceeding and to state the allegations of fact which show the children *221are in need of care, be refixed. The trial date should